10

11

19

20

21

22

23

24

25

26

Case 2:18-cv-01308-RSL Document 8 Filed 09/12/18 Page 1 of 2

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
S.L., by and through his parents and
guardians, ].L. and L.L., NO. 2:18-c'v-01308-RSL
Plaintiff,
-[-P-RQP@SE-B}~

V- ORDER RE: PLAINTIFF'S
PREMERA BLUE CRoss, AMAzoN UNOPPOSED MOTION FOR USE
CoRPoRATE LLC GRoUP HEALTH AND OF PSEUDONUM
WELFARE PLAN, and AMAZON
CORPORATE LLC, Noted for Consideration:

September 21, 2018
Defendants.

 

 

 

Before the Court is Plaintiff’s Unopposed Motion for Use of Pseudonym. Plaintiff
moves to use the initials ”S.L." for the named Plaintiff, ”].L.” for his father, and ”L.L."
for his mother as pseudonyms to ensure that S.L. is not harmed by disclosure of his
private health information Plaintiff also moves to have all personally identifying
information of S.L., ].L and L.L. (including but not limited to name, address, social
security numbers, etc.) redacted from any exhibits filed With the Court. Having
reviewed the parties' submissions and the records and pleadings in this matter, and for

good cause shown, it is hereby ORDERED that:

SIRIANNI YoUTz
ORDER RE: PLAINTIFF'S UNOPPOSED SPOONEMORE HAMBURGER
MOTION TO USE PSEUDONYM - 1 701 FIFIH AVENUE/ SUHE 2560

_ SEAmE,WAsHlNGTON 98104
lease N°' 2'18'°V'01308'RSL] TEL. (206) 223-0303 FAx (206) 223-0246

 

18

19

20

21

22

23

24

25

26

 

Case 2:18-cv-01308-RSL Document 8 Filed 09/12/18 Page 2 of 2

(1) Plaintiff's motion for use of pseudonyms is GRANTED. All parties shall refer
to ”S.L." for the named Plaintiff, ”].L." for his father, land ”L.L.” for his mother
in the publicly filed documents in this litigation.

(2) All parties shall redact any publicly filed document to reflect only the initials
of the named Plaintiff and that of his parents. All parties shall also redact all
personally identifying information of S.L., ].L. and L.L. (including but not
limited to their address, telephone numbers and social security numbers) from

any exhibits filed With the Court.

IT IS SO ORDERED.

DATED: 0 CA_ v Q\ ,2018.
/M$ wm

Robert S. Lasnik
United States District ]udge

Presented by:

SIRIANNI YOUTZ
SPOONEMORE HAMBURGER

s/ Eleanor Humburger
Eleanor Hamburger (WSBA #26478)
Richard E. Spoonemore (WSBA #21833)

'ehamburger@svlaw.com; rspoonemore@svlaw.com

Attorneys for Plaintiff

SIRIANNI YoUTZ
ORDER RE: PLAINTIFF’S UNOPPOSED SPOONEMORE HAMBURGER
MOTION TO USE PSEUDONYM - 2 791 FmH AVENUE: SUHE 2560

. SEAmE,WAsl-IH\IGTON 98104
[Case N°' 2'18`°V'01308`RSL] TEL. (206) 223-0303 FAx (206) 2234)246

 

